Citation Nr: 0420428	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  00-08 303	)	DATE
	)
	)

Appeal received from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for right bundle branch 
block and mild right atrial, right ventricular and inferior 
vena cava dilation (cardiovascular disability).

2.  Entitlement to service connection for hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and July 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, that denied his claims of 
service connection for cardiovascular disability and 
hematuria, respectively, on the basis that they were not well 
grounded.  

When this matter was initially before the Board in February 
2003, the Board granted the veteran's appeal of the RO's 
February 2000 determination that he did not have a pending 
appeal because he failed to file a timely Substantive Appeal; 
the Board determined that he had perfected a timely appeal 
and remanded the matter for further development and 
adjudication.  Because the RO has confirmed and continued the 
denial of the veteran's cardiovascular disability and 
hematuria claims, the case has been returned to the Board for 
further appellate consideration.

During the course of this appeal, the veteran relocated to 
Cheyenne, Wyoming, and his claims folder was transferred to 
the Cheyenne, Wyoming, RO.

As the Board noted in the February 2003 decision, in 
September 1999 written argument, the veteran's representative 
challenged the RO's denials of the veteran's claims of 
service connection for cardiovascular disability and 
hematuria, which the RO interpreted as a claim of clear and 
unmistakable error in the July 1998 rating decision that 
denied service connection for hematuria.  In October 1999, 
the RO determined that it's July 1998 decision was not 
clearly and unmistakably erroneous and confirmed and 
continued the denial of service connection for this 
condition, and notified him later that month; however, the RO 
took no similar action with respect to his cardiovascular 
claim.  In light of the Board's February 2003 decision 
finding that the veteran perfected timely appeals of both of 
these pending claims, the veteran's claims of clear and 
unmistakable error are moot.  Link v. West, 12 Vet. App. 39, 
45 (1998); 38 C.F.R. § 3.105(a) (2003).

In January 2002, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claims of 
service connection for cardiovascular disability and 
hematuria must unfortunately again be remanded for further 
development.

As a preliminary matter, the Board notes that during the 
course of this appeal, there was a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  This liberalizing law is applicable to the 
veteran's claims because they are pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  

As the veteran and his representative have repeatedly 
emphasized, most of the veteran's service medical records 
from his lengthy period of active duty have not been 
associated with the claims folder.  The available service 
medical records show, however, that the veteran was seen for 
complaints of hematuria and for his right bundle branch 
block.  Further, with respect to the latter condition, the 
service medical records associated with the claims folder 
indicate that in April 1996, a waiver request was denied by 
"HQ AETC/SG" and that he was discharged for medical 
reasons.  In addition, the Report of Medical History at 
separation from service reflects that the veteran reported 
having a heart condition, and on a February 1997 Report of 
Medical Assessment, the veteran stated, "I have a heart 
condition which has permanently disqualified me from 
performing my job in the Air Force."

Pursuant to the VCAA, VA must attempt to obtain these 
outstanding service medical records.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  
The Board points out that doing so is especially significant 
in this case because these are service connection claims and, 
consistent with the above, the veteran and his physicians at 
Kirkland Air Force Base (AFB) report that the veteran was 
grounded from further flight duty and discharged following a 
Physical Evaluation Board (PEB) because of his right bundle 
branch block condition.  The Board further observes that 
these examiners also noted that the veteran has had hematuria 
since service.  As such, the complaints, findings and 
conclusions contained in the service medical records relate 
directly to the veteran's theory of recovery, i.e., that his 
cardiovascular disability and hematuria have been chronic 
conditions since service.  

In considering the veteran's claims, the RO has denied 
service connection in part because it concluded that the 
veteran's right bundle branch block and hematuria were 
clinical findings rather than disabilities.  The veteran 
challenges that holding, arguing that the fact that he was 
grounded from flight status and separated from service 
demonstrates that his right bundle branch block is in fact a 
disability for VA compensation purposes.  With respect to his 
hematuria, he maintains that although it might be a clinical 
finding, pursuant to the duty to assist, VA must investigate 
the cause of his chronic hematuria and determine whether it 
is either a symptom of a chronic cardiovascular disability or 
represent a manifestation of another chronic condition, such 
as a kidney disability or bladder cancer; he reports his 
treating physician at Kirkland AFB told him hematuria might 
be a early sign of these conditions, and also reflects that 
he was at an increased risk of developing those disabilities.

In this regard, the Board observes that regulations provide 
for presumptive service connection for cardiovascular renal 
disease if the disability becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service.  See 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  In light 
of the veteran's contentions, the Board concludes that VA 
must also consider this basis of entitlement. See Szemraj v. 
Principi, 357 F.3d 1370 (Fed. Cir. 2004); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Further, the veteran has reported that was been receiving 
regular treatment for these disorders at Kirkland AFB and at 
the University of New Mexico School of Medicine.  No records 
from Kirkland AFB, dated since September 2001, or from the 
University of New Mexico School of Medicine, dated since 
August 2001, however, have been associated with the claims 
folder.  In this regard, because the veteran relocated to 
Cheyenne, Wyoming in late 2003 he likely is no longer 
receiving treatment at these facilities; however, pursuant to 
the VCAA, VA must obtain any outstanding records of his care 
at these facilities prior to that time.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).  In 
addition, on remand, VA must investigate whether the veteran 
is receiving treatment for his right bundle branch block 
and/or hematuria in Wyoming.

In light of the foregoing, after all pertinent outstanding 
records are associated with the claims folder, the Board 
finds that the veteran must be afforded an appropriate VA 
examination to determine whether he has a cardiovascular 
disability and/or a chronic condition manifested by hematuria 
that either had its onset in service or was caused or 
aggravated by his lengthy period of active duty.  The Board 
concludes that the veteran must be afforded another VA 
examination.  In this regard, the Board acknowledges that in 
numerous statements, in his November 2000 and January 2002 
testimony, and in his representative's written argument, the 
veteran and his representative highlighted the May 1997 VA 
heart examiner's recommendation that the veteran undergo a 
bilateral arm echocardiogram and a transesophageal bubble 
study, and the Board agrees that these tests must be 
performed.  See Green v. Derwinski, 1 Vet. App. 121, 123-24 
(1991).  As such, on remand, these tests must be conducted as 
part of the VA examination.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain records of the 
veteran's outstanding service medical 
records.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
cardiovascular problems and hematuria.  
This should specifically include records 
of his care at Kirkland AFB, dated since 
September 2001, and from the University 
of New Mexico School of Medicine, dated 
since August 2001.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, 
etiology/onset and diagnosis of any 
cardiovascular disability and disability 
manifested by hematuria found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests, to specifically include 
a bilateral arm echocardiogram and a 
transesophageal bubble study, should be 
conducted.  The physician is requested to 
offer an opinion as to whether it is at 
least as likely as not that any 
cardiovascular disability found to be 
present is related to or had its onset 
during the veteran's period of military 
service or developed within a year of his 
separation from service in April 1997, 
i.e., by April 1998.  The physician is 
further requested to offer an opinion as 
to whether it is at least as likely as 
not that any disability manifested by 
hematuria found to be present is related 
to or had its onset during the veteran's 
period of military service.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate this 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


